Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/694,032 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant Application No. 17694032 filed 03/14/2022 is a Continuation of 17077245, filed 10/22/2020, now U.S. Patent # 11294603. 
Application No. 17077245 is a Continuation of 15443721, filed 02/27/2017, now U.S. Patent # 10852998. 
Application No. 15443721 Claims Priority from Provisional Application 62299884, filed 02/25/2016. 
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 4/22/2022 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Note that (MPEP 804.0 (I.B.1)) states: A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent 10,852,998 (corresponding to U.S. Application No. 15,443,721).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent 10,852,998 (corresponding to U.S. Application No. 15,443,721)
1. A method for sub-cluster recovery in a data storage environment having a plurality of nodes, the method comprising: creating a partition group index that indexes a set of data items into a plurality of partition groups, wherein each partition group corresponds to a node of a first plurality of nodes and comprises a set of data items stored in the node; and loading the set of data items included in the plurality of partition groups onto a second plurality of nodes in accordance with the partition group index.  









2. The method of claim 1, further comprising: recovering the plurality of nodes by: identifying the set of data items stored in the node based on mappings between the plurality of partition groups and the first plurality of nodes; and loading the identified set of data items onto the node.  

3. The method of claim 1, further comprising: generating per node data for each node of the second plurality of nodes based at least in part on mappings between the plurality of partition groups and the first plurality of nodes.  
4. The method of claim 1, wherein the second plurality of nodes include fewer nodes than the first plurality of nodes, the method further comprising: generating a partition group to node mapping for the second plurality of nodes from the partition group index.  


5. The method of claim 1, further comprising: identifying one or more duplicate data items of the set of data items; deduplicating the one or more duplicate data items; repackaging the one or more duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository.  

6. The method of claim 5, further comprising: determining a degree of duplicates of the set of data items; and comparing the degree of duplicates to a threshold level of consistency, wherein the deduplication is performed responsive to the degree of duplicates being greater than the threshold level of consistency.  





7. The method of claim 5, wherein storing the deduplicated data units comprises: storing a data version of the set of data items, the method further comprising: compiling the deduplicated data units into the data version of the data items.  

8. The method of claim 1, wherein the plurality of partition groups include deduplicated data items.  

9. The method of claim 1, wherein the data items are stored in a not only structured query language (NoSQL) data store.  
10. The method of claim 1, further comprising: scanning the set of data items stored in the first plurality of nodes, the first plurality of nodes comprising a first cluster of nodes; and creating the partition group index while scanning the set of data items.  

11. The method of claim 1, further comprising: storing the partition group index; identifying the data items included in the plurality of partition groups in accordance with the partition group index; and instantiating a second cluster of nodes using the second plurality of nodes based at least in part on the partition group index.  



1. A method for sub-cluster recovery in a data storage environment having a plurality of nodes, the method comprising: scanning data items stored in the first plurality of nodes of a first cluster; while scanning, creating a partition group index, the partition group index indexing the data items into a plurality of partition groups, each partition group corresponding to a node of the first plurality of nodes and comprising a subset of data items stored in the node; storing the index; and instantiating a second cluster using a second plurality of nodes different, in number of nodes, from the first plurality of nodes, each node of the second plurality nodes being instantiated with data from at least one of the partition groups, the instantiating of the second cluster comprising for each node of the second plurality of nodes, generating per node data based on the mappings between the partition groups and the first plurality of nodes.
2. The method of claim 1, further comprising: recovering each of the first plurality of nodes by: identifying the data items stored in the node based on the mappings between the partition groups and the first plurality of nodes, and restoring the identified data items onto the node.

See claim 1

3. The method of claim 1, wherein the second plurality of nodes includes less nodes than the first plurality of nodes and wherein the instantiating the second cluster comprises: generating a partition group to node mapping for the second cluster from the partition group index.
4. The method of claim 1, further comprising: while scanning the data items, identifying duplicate data items in the cluster; deduplicating the duplicate data items; repackaging each of the duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository.

5. The method of claim 4, further comprising: determining a degree of duplicates of the data items in the cluster; and comparing the degree of duplicates to a predetermined level of consistency, wherein the deduplication is performed responsive to determining the degree of duplicates is greater than the predetermined level of consistency.
6. The method of claim 4, wherein the partition groups include deduplicated data items.
7. The method of claim 4, wherein storing the deduplicated data units comprises: storing a data version of the data items and; compiling the deduplicated data units into the data version of the data items.



8. The method of claim 1, wherein the data items are stored in a No SQL data store.
9. The method of claim 1, wherein a partition group is a group of data at is replicated across multiple nodes.
See claim 1
See claim 1



 

The rationale above applies to claims 12-20

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent 11,294,603 (corresponding to U.S. Application No. 17/077,245).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent 11,294,603 (Corresponding to U.S. Application No. 17/077,245)
1. A method for sub-cluster recovery in a data storage environment having a plurality of nodes, the method comprising: creating a partition group index that indexes a set of data items into a plurality of partition groups, wherein each partition group corresponds to a node of a first plurality of nodes and comprises a set of data items stored in the node; and loading the set of data items included in the plurality of partition groups onto a second plurality of nodes in accordance with the partition group index.  






2. The method of claim 1, further comprising: recovering the plurality of nodes by: identifying the set of data items stored in the node based on mappings between the plurality of partition groups and the first plurality of nodes; and loading the identified set of data items onto the node.  

3. The method of claim 1, further comprising: generating per node data for each node of the second plurality of nodes based at least in part on mappings between the plurality of partition groups and the first plurality of nodes.  

4. The method of claim 1, wherein the second plurality of nodes include fewer nodes than the first plurality of nodes, the method further comprising: generating a partition group to node mapping for the second plurality of nodes from the partition group index.  

5. The method of claim 1, further comprising: identifying one or more duplicate data items of the set of data items; deduplicating the one or more duplicate data items; repackaging the one or more duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository.  

6. The method of claim 5, further comprising: determining a degree of duplicates of the set of data items; and comparing the degree of duplicates to a threshold level of consistency, wherein the deduplication is performed responsive to the degree of duplicates being greater than the threshold level of consistency. 
 

7. The method of claim 5, wherein storing the deduplicated data units comprises: storing a data version of the set of data items, the method further comprising: compiling the deduplicated data units into the data version of the data items.  

8. The method of claim 1, wherein the plurality of partition groups include deduplicated data items.  





9. The method of claim 1, wherein the data items are stored in a not only structured query language (NoSQL) data store.  

10. The method of claim 1, further comprising: scanning the set of data items stored in the first plurality of nodes, the first plurality of nodes comprising a first cluster of nodes; and creating the partition group index while scanning the set of data items.  

11. The method of claim 1, further comprising: storing the partition group index; identifying the data items included in the plurality of partition groups in accordance with the partition group index; and instantiating a second cluster of nodes using the second plurality of nodes based at least in part on the partition group index.  


1. A method for sub-cluster recovery in a data storage environment having a plurality of nodes, the method comprising: scanning data items stored in a first plurality of nodes of a first cluster; while scanning, creating a partition group index indexing the data items into a plurality of partition groups, wherein each partition group corresponds to a node of the first plurality of nodes and comprises a subset of the data items stored in the node; storing the partition group index; instantiating a second cluster using a second plurality of nodes; identifying the data items included in the plurality of partition groups according to the partition group index; and loading the data items included in the plurality of partition groups onto the second plurality of nodes.
2. The method of claim 1, further comprising: recovering each of the first plurality of nodes by: identifying the data items stored in the node based on mappings between the plurality of partition groups and the first plurality of nodes, and loading the identified data items onto the node.
3. The method of claim 1, wherein the instantiating the second cluster comprises: for each node of the second plurality of nodes: generating per node data based on mappings between the plurality of partition groups and the first plurality of nodes of the first cluster.
4. The method of claim 1, wherein the second plurality of nodes include less nodes than the first plurality of nodes and wherein instantiating the second cluster comprises further: generating a partition group to node mapping for the second cluster from the partition group index.
5. The method of claim 1, further comprising: while scanning the data items, identifying duplicate data items in the first cluster; deduplicating the duplicate data items; repackaging each of the duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository.
6. The method of claim 5; further comprising: determining a degree of duplicates of the data items in the first cluster; and comparing the degree of duplicates to a predetermined level of consistency, wherein the deduplication of the duplicate data items is performed responsive to determining the degree of duplicates is greater than the predetermined level of consistency.
See claim 8


7. The method of claim 5, wherein the plurality of partition groups include deduplicated data items.
8. The method of claim 5; wherein storing the deduplicated data units comprises storing a data version of the data items, further comprising: compiling the deduplicated data units into the data version of the data items.
9. The method of claim 1, wherein the data items are stored in a NoSQL data store.

See claim 1
 

see claim 1

The rationale above applies to claims 12-20

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11/340,839 (corresponding to U.S. Application No. 17/336,628).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent 11,340,839 (Corresponding to Application No. 17/336,628)
1. A method for sub-cluster recovery in a data storage environment having a plurality of nodes, the method comprising: creating a partition group index that indexes a set of data items into a plurality of partition groups, wherein each partition group corresponds to a node of a first plurality of nodes and comprises a set of data items stored in the node; and loading the set of data items included in the plurality of partition groups onto a second plurality of nodes in accordance with the partition group index.  








2. The method of claim 1, further comprising: recovering the plurality of nodes by: identifying the set of data items stored in the node based on mappings between the plurality of partition groups and the first plurality of nodes; and loading the identified set of data items onto the node.  




3. The method of claim 1, further comprising: generating per node data for each node of the second plurality of nodes based at least in part on mappings between the plurality of partition groups and the first plurality of nodes.  

4. The method of claim 1, wherein the second plurality of nodes include fewer nodes than the first plurality of nodes, the method further comprising: generating a partition group to node mapping for the second plurality of nodes from the partition group index.  

5. The method of claim 1, further comprising: identifying one or more duplicate data items of the set of data items; deduplicating the one or more duplicate data items; repackaging the one or more duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository.  

6. The method of claim 5, further comprising: determining a degree of duplicates of the set of data items; and comparing the degree of duplicates to a threshold level of consistency, wherein the deduplication is performed responsive to the degree of duplicates being greater than the threshold level of consistency.  

7. The method of claim 5, wherein storing the deduplicated data units comprises: storing a data version of the set of data items, the method further comprising: compiling the deduplicated data units into the data version of the data items.  
8. The method of claim 1, wherein the plurality of partition groups include deduplicated data items.  

9. The method of claim 1, wherein the data items are stored in a not only structured query language (NoSQL) data store.  

10. The method of claim 1, further comprising: scanning the set of data items stored in the first plurality of nodes, the first plurality of nodes comprising a first cluster of nodes; and creating the partition group index while scanning the set of data items.  

11. The method of claim 1, further comprising: storing the partition group index; identifying the data items included in the plurality of partition groups in accordance with the partition group index; and instantiating a second cluster of nodes using the second plurality of nodes based at least in part on the partition group index.  

1. A method for sub-cluster recovery in a data storage environment having a first plurality of nodes, the method comprising: scanning data items stored in the first plurality of nodes of a first cluster; while scanning, creating a partition group index indexing the data items into a plurality of partition groups, each partition group corresponds to a node of the first plurality of nodes and comprises a subset of data items stored in the node; storing the index; instantiating a second cluster comprising generating per node data, for each node of a second plurality of nodes, based on mappings between the partition groups and the first plurality of nodes; identifying the data items included in the partition groups according to the partition group index, and loading the data items included in the partition groups onto the second plurality of nodes.
2. The method of claim 1, further comprising recovering each node of the first plurality of nodes by identifying the data items stored in the node based on the mappings between the plurality of partition groups and the first plurality of nodes.
3. The method of claim 2, further comprising recovering each node of the first plurality of nodes by restoring the identified data items onto the node.
4. The method of claim 1, wherein the instantiating the second cluster comprises generating a partition group to node mapping for the second cluster.





5. The method of claim 1, further comprising: while scanning the data items, identifying duplicate data items in the cluster; deduplicating the duplicate data items; repackaging each of the duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository.
6. The method of claim 5, further comprising: determining a degree of duplicates of the data items in the cluster; and comparing the degree of duplicates to a predetermined level of consistency, wherein the deduplication is performed responsive to determining the degree of duplicates is greater than the predetermined level of consistency.
7. The method of claim 5, wherein the partition groups include deduplicated data items.8. The method of claim 5, wherein storing the deduplicated data units comprises: storing a data version of the data items and; compiling the deduplicated data units into the data version of the data items.

9. The method of claim 1, wherein the data items are stored in a No SQL data store.

See claim 1


See claim 1 

The rationale above applies to claims 12-20

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11/340,839 (corresponding to U.S. Application No. 17/336,628) in view of Mallipeddi et al. (US 2014/0149590).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent in ivew of Mallipeddi disclose/obviate the subject matter of the claims in the instant application.
Regarding claim 4, the patent does not expressly claim “wherein the second plurality of nodes include fewer nodes than the first plurality of nodes”; however, regarding these limtations, Mallipeddi teaches [“For example, if the nodes of the computing cluster are overburdened or underutilized, different numbers of nodes or different types of nodes may be added or removed to increase the efficiency of the computing cluster. The user may wish to make these changes and scale the computer cluster to the appropriately efficient configuration.” (par. 0014) “A change in the nodes of the current cluster 112 based on the detected event is determined (e.g., underutilization of resources may indicate removing nodes, a cluster scaling request may indicate a change to one or more different types of nodes). As illustrated at 120, a new cluster 114 is created. The new cluster 114 may be created according to the determined change, such as to remove or add a number of nodes.” (par. 0020) “For example, if the current cluster operates two nodes, then the cluster scale request may indicate a change to operate five nodes. In response to receiving the cluster scaling request, the control interface may create a new cluster that has the number and/or type of nodes indicated in the request message.” (par. 0017). 
It would have been obvious to one having ordinary skill in the art to modify the patent to have second plurality of nodes include fewer nodes than the first plurality of nodes as taught by Mallipeddi since doing so would provide increased efficiency (par. 0014).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11/340,838 (corresponding to U.S. Application No. 17/336,535).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent 11,340,838 (Corresponding to Application No. 17/336,535) 
1. A method for sub-cluster recovery in a data storage environment having a plurality of nodes, the method comprising: creating a partition group index that indexes a set of data items into a plurality of partition groups, wherein each partition group corresponds to a node of a first plurality of nodes and comprises a set of data items stored in the node; and loading the set of data items included in the plurality of partition groups onto a second plurality of nodes in accordance with the partition group index.  
2. The method of claim 1, further comprising: recovering the plurality of nodes by: identifying the set of data items stored in the node based on mappings between the plurality of partition groups and the first plurality of nodes; and loading the identified set of data items onto the node.  

3. The method of claim 1, further comprising: generating per node data for each node of the second plurality of nodes based at least in part on mappings between the plurality of partition groups and the first plurality of nodes.  
4. The method of claim 1, wherein the second plurality of nodes include fewer nodes than the first plurality of nodes, the method further comprising: generating a partition group to node mapping for the second plurality of nodes from the partition group index.  





5. The method of claim 1, further comprising: identifying one or more duplicate data items of the set of data items; deduplicating the one or more duplicate data items; repackaging the one or more duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository.  

6. The method of claim 5, further comprising: determining a degree of duplicates of the set of data items; and comparing the degree of duplicates to a threshold level of consistency, wherein the deduplication is performed responsive to the degree of duplicates being greater than the threshold level of consistency.  


7. The method of claim 5, wherein storing the deduplicated data units comprises: storing a data version of the set of data items, the method further comprising: compiling the deduplicated data units into the data version of the data items.  
8. The method of claim 1, wherein the plurality of partition groups include deduplicated data items.  






9. The method of claim 1, wherein the data items are stored in a not only structured query language (NoSQL) data store.  

10. The method of claim 1, further comprising: scanning the set of data items stored in the first plurality of nodes, the first plurality of nodes comprising a first cluster of nodes; and creating the partition group index while scanning the set of data items.  

11. The method of claim 1, further comprising: storing the partition group index; identifying the data items included in the plurality of partition groups in accordance with the partition group index; and instantiating a second cluster of nodes using the second plurality of nodes based at least in part on the partition group index.  
1. A method comprising: instantiating a second cluster based on a first cluster, the instantiating the second cluster comprising: for at least one node of a second plurality of nodes, generating per node data based on mappings between a plurality of partition groups and a first plurality of nodes, the first plurality of nodes corresponding to the first cluster; identifying data items included in the plurality of partition groups based on the mappings between the plurality of partition groups and the first plurality of nodes, each partition group corresponding to a node of the first plurality of nodes and comprising a subset of data items stored in the node; and loading the data items included in the plurality of partition groups onto the second plurality of nodes, the second plurality of nodes corresponding to the second cluster.

2. The method of claim 1, further comprising recovering each node of the first plurality of nodes by identifying the data items stored in the node based on the mappings between the plurality of partition groups and the first plurality of nodes.
3. The method of claim 2, further comprising recovering each node of the first plurality of nodes by restoring the identified data items onto the node.
4. The method of claim 1, wherein the instantiating the second cluster comprises generating a partition group to node mapping for the second cluster.

5. The method of claim 1, further comprising: while scanning the data items, identifying duplicate data items in the cluster; deduplicating the duplicate data items; repackaging each of the duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository.


6. The method of claim 5, further comprising: determining a degree of duplicates of the data items in the cluster; and comparing the degree of duplicates to a predetermined level of consistency, wherein the deduplication is performed responsive to determining the degree of duplicates is greater than the predetermined level of consistency.

See claim 8





7. The method of claim 5, wherein the partition groups include deduplicated data items.

8. The method of claim 5, wherein storing the deduplicated data units comprises: storing a data version of the data items and; compiling the deduplicated data units into the data version of the data items.


9. The method of claim 1, wherein the data items are stored in a No SQL data store.


See claim 1






See claim 1









The rationale above applies to claims 12-20 
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11/340,838 (corresponding to U.S. Application No. 17/336,535) in view of Mallipeddi et al. (US 2014/0149590).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent in view of Mallipeddi disclose/obviate the subject matter of the claims in the instant application.
Regarding claim 4, the patent does not expressly claim “wherein the second plurality of nodes include fewer nodes than the first plurality of nodes”; however, regarding these limtations, Mallipeddi teaches [“For example, if the nodes of the computing cluster are overburdened or underutilized, different numbers of nodes or different types of nodes may be added or removed to increase the efficiency of the computing cluster. The user may wish to make these changes and scale the computer cluster to the appropriately efficient configuration.” (par. 0014) “A change in the nodes of the current cluster 112 based on the detected event is determined (e.g., underutilization of resources may indicate removing nodes, a cluster scaling request may indicate a change to one or more different types of nodes). As illustrated at 120, a new cluster 114 is created. The new cluster 114 may be created according to the determined change, such as to remove or add a number of nodes.” (par. 0020) “For example, if the current cluster operates two nodes, then the cluster scale request may indicate a change to operate five nodes. In response to receiving the cluster scaling request, the control interface may create a new cluster that has the number and/or type of nodes indicated in the request message.” (par. 0017). 
It would have been obvious to one having ordinary skill in the art to modify the patent to have second plurality of nodes include fewer nodes than the first plurality of nodes as taught by Mallipeddi since doing so would provide increased efficiency (par. 0014).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 10, 12, 14-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Grosman et al. (US 2007/0162506)
As per claim 1. A method for sub-cluster recovery in a data storage environment having a plurality of nodes, the method comprising: creating a partition group index that indexes a set of data items into a plurality of partition groups, wherein each partition group corresponds to a node of a first plurality of nodes and comprises a set of data items stored in the node; and [Grosman teaches “Database systems may use multiple nodes for storing data in one or more tables. In a multiple nodes system, portions of a particular table may be spread across the nodes in the database system. For example, data for a table may be divided into partitions, each of which has an associated index. There may be one partition per node or there may be more than one partition per node. For example in the case of multi-dimensional clustering (MDC) tables, the partitions are indexed based upon a key, such as a particular row or column.” (par. 0002) “creating an MDC table… with a key corresponding to the partitions” (par. 0028) where MDC table is depicted in (FIGS. 5A-5B and related text) “The system 130 includes two nodes, Node 0 and Node 1 in ownership row 132, and six partitions, X=0, X=1, X=2, X=3, X=4, and X=5 in row 134. The extents 136 are for each of the partitions. Each extent preferably has a size of thirty-two or fifty-four megabytes. The MDC table is preferably indexed based upon the partitions, X=0-5. In the embodiment shown, each of the partitions shown in row 134 includes the same number of extents. However, in another embodiment, the partitions may have a different number of extents. As can be seen in rows 132 and 134, even numbered partitions X=0, X=2, and X=4 reside on Node 0 while odd numbered partitions X=1, X=3, and X=5 reside on Node 1.” (par. 0036)] 
loading the set of data items included in the plurality of partition groups onto a second plurality of nodes in accordance with the partition group index [Grosman teaches “when one or more nodes (new node(s)) are added to the database system, necessitating a redistribution of the data. The database system already includes data, preferably in the form of tables. The data are distributed in partitions. In one embodiment, the number of partitions is greater than the number of preexisting nodes. In a preferred embodiment, the number of partitions is at least equal to the maximum number of nodes expected to be allowed in the database system. The method 100, therefore, preferably commences after the data on the database system have been divided into partitions. Also in a preferred embodiment, this is accomplished by hashing each record in a table to a number, where the number corresponds to a partition.” (par. 022) “At least one partition of the partitions to be moved from one or more of the preexisting nodes only to the new node(s) is selected for new node(s) added, via step 102. Step 102 thus selects one or more partitions to be moved (thus, moving a plurality of partitions from first nodes to second nodes is within the scope of the disclosure) from the preexisting nodes only to the new nodes.” (par. 0023) (fig. 2 and related text) “In one embodiment, step 108 is accomplished by providing a new index for each partition moved on the new node and by marking the index entries for each partition moved as deleted on the corresponding preexisting node. Marking the index entries for an entire partition as deleted by marking the partition is deleted on the preexisting allows the preexisting node to skip data and operations associated with the index entries associated with the moved partition” (par. 0027) (thus the movement is in accordance with the index) “FIG. 5B depicts the system 130' after the addition of a new node and redistribution using the method 100 in accordance with the present invention. Thus, a new node, Node 2, has been added to preexisting nodes Node 0 and Node 1. Using steps 102 and 104, the partitions X=4 and X=5 have been selected and moved to the new Node 2.” (par. 0037)]. 
As per claim 3. The method of claim 1, further comprising: generating per node data for each node of the second plurality of nodes based at least in part on mappings between the plurality of partition groups and the first plurality of nodes [Grosman teaches “At least one partition of the partitions to be moved from one or more of the preexisting nodes only to the new node(s) is selected for new node(s) added, via step 102. Step 102 thus selects one or more partitions to be moved (thus, moving a plurality of partitions from first nodes to second nodes is within the scope of the disclosure) from the preexisting nodes only to the new nodes.” (par. 0023) (fig. 2 and related text) “In one embodiment, step 108 is accomplished by providing a new index for each partition moved on the new node and by marking the index entries for each partition moved as deleted on the corresponding preexisting node. Marking the index entries for an entire partition as deleted by marking the partition is deleted on the preexisting allows the preexisting node to skip data and operations associated with the index entries associated with the moved partition” (par. 0027) (thus the movement is in accordance with the index) “FIG. 5B depicts the system 130' after the addition of a new node and redistribution using the method 100 in accordance with the present invention. Thus, a new node, Node 2, has been added to preexisting nodes Node 0 and Node 1. Using steps 102 and 104, the partitions X=4 and X=5 have been selected and moved to the new Node 2.” (par. 0037)]. Thus, data for the new nodes is generated based on mapping for the partitions to preexisting nodes.  
As per claim 4. The method of claim 1, wherein the second plurality of nodes include fewer nodes than the first plurality of nodes, the method further comprising: generating a partition group to node mapping for the second plurality of nodes from the partition group index; [Grosman teaches “At least one partition of the partitions to be moved from one or more of the preexisting nodes only to the new node(s) is selected for new node(s) added, via step 102. Step 102 thus selects one or more partitions to be moved (thus, moving a plurality of partitions from first nodes to second nodes is within the scope of the disclosure) from the preexisting nodes only to the new nodes.” (par. 0023) (fig. 2 and related text) “In one embodiment, step 108 is accomplished by providing a new index for each partition moved on the new node and by marking the index entries for each partition moved as deleted on the corresponding preexisting node. Marking the index entries for an entire partition as deleted by marking the partition is deleted on the preexisting allows the preexisting node to skip data and operations associated with the index entries associated with the moved partition” (par. 0027) (thus the movement is in accordance with the index) “FIG. 5B depicts the system 130' after the addition of a new node and redistribution using the method 100 in accordance with the present invention. Thus, a new node, Node 2, has been added to preexisting nodes Node 0 and Node 1. Using steps 102 and 104, the partitions X=4 and X=5 have been selected and moved to the new Node 2.” (par. 0037) thus, the number of added nodes may be fewer than the number of preexisting nodes]. 
As per claim 10. The method of claim 1, further comprising: scanning the set of data items stored in the first plurality of nodes, the first plurality of nodes comprising a first cluster of nodes; and creating the partition group index while scanning the set of data items [Grosman teaches “one of ordinary skill in the art will readily recognize that the system/database system may simply be a cluster, or part of, a larger database/computer system.” (par. 0021) “creating an MDC table… with a key corresponding to the partitions” (par. 0028) where MDC table is depicted in (FIGS. 5A-5B and related text) “The system 130 includes two nodes, Node 0 and Node 1 in ownership row 132, and six partitions, X=0, X=1, X=2, X=3, X=4, and X=5 in row 134. The extents 136 are for each of the partitions. Each extent preferably has a size of thirty-two or fifty-four megabytes. The MDC table is preferably indexed based upon the partitions, X=0-5. In the embodiment shown, each of the partitions shown in row 134 includes the same number of extents. However, in another embodiment, the partitions may have a different number of extents. As can be seen in rows 132 and 134, even numbered partitions X=0, X=2, and X=4 reside on Node 0 while odd numbered partitions X=1, X=3, and X=5 reside on Node 1.” (par. 0036) ].  
As per claim 12. An apparatus for sub-cluster recovery in a data storage environment having a plurality of nodes, the apparatus comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: create a partition group index that indexes a set of data items into a plurality of partition groups, wherein each partition group corresponds to a node of a first plurality of nodes and comprises a set of data items stored in the node; and load the set of data items included in the plurality of partition groups onto a second plurality of nodes in accordance with the partition group index [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 14. The apparatus of claim 12, wherein the instructions are further executable by the processor to cause the apparatus to: generate per node data for each node of the second plurality of nodes based at least in part on mappings between the plurality of partition groups and the first plurality of nodes [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 15. The apparatus of claim 12, wherein the second plurality of nodes include fewer nodes than the first plurality of nodes, wherein the instructions are further executable by the processor to cause the apparatus to: generate a partition group to node mapping for the second plurality of nodes from the partition group index [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 20. A non-transitory computer-readable medium storing code for sub-cluster recovery in a data storage environment having a plurality of nodes, the code comprising instructions executable by a processor to: create a partition group index that indexes a set of data items into a plurality of partition groups, wherein each partition group corresponds to a node of a first plurality of nodes and comprises a set of data items stored in the node; and load the set of data items included in the plurality of partition groups onto a second plurality of nodes in accordance with the partition group index [The rationale in the rejection of claim 1 is herein incorporated].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grosman et al. (US 2007/0162506) in view of Bamford et al. (US 2004/0215640). 
As per claim 2. The method of claim 1, further comprising: recovering the plurality of nodes by: identifying the set of data items stored in the node based on mappings between the plurality of partition groups and the first plurality of nodes; and loading the identified set of data items onto the node [“Each of the partitions is assigned to a corresponding node. The node assigned to a partition is considered to be the exclusive owner of all data that resides in that partition…” (par. 0037) “According to one embodiment, the partitions are established by assigning the data to logical buckets, and then assigning each of the buckets to a partition. Thus, the data-to-node mapping in the ownership map includes a data-to -bucket mapping, and a bucket-to-node mapping.” (par. 0044) “When a node fails, the bucket-to-node mapping can be inspected to determine which buckets belonged to the failed node, and therefore require recovery. According to one embodiment, a first pass is made through the bucket-to-node mapping to determine which buckets require recovery. After the first pass, all buckets that do not require recovery are made immediately available for access. A second pass is then made, during which recovery operations are performed on the buckets that require recovery. The recovery performed during the second pass may be accomplished by a single node that is designated as the owner of all of the data owned by the dead node, or may be distributed among the surviving nodes using the ownership map.” (par. 0066)].  
Grosman and Bamford are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Grosman to include recovering the plurality of nodes by: identifying the set of data items stored in the node based on mappings between the plurality of partition groups and the first plurality of nodes; and loading the identified set of data items onto the node since doing so would provide the benefits of [high reliability and facilitating data recovery].
Therefore, it would have been obvious to combine Grosman and Bamford for the benefit of creating a storage system/method to obtain the invention as specified in claim 2
As per claim 13. The apparatus of claim 12, wherein the instructions are further executable by the processor to cause the apparatus to: recover the plurality of nodes by: identifying the set of data items stored in the node based on mappings between the plurality of partition groups and the first plurality of nodes; and loading the identified set of data items onto the node [The rationale in the rejection of claim 2 is herein incorporated].   

Claims 5, 7-8, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grosman et al. (US 2007/0162506) in view of Prahlad et al. (US 2010/0332456).
As per claim 5. Grosman teaches The method of claim 1, but does not expressly disclose further comprising: identifying one or more duplicate data items of the set of data items; deduplicating the one or more duplicate data items; repackaging the one or more duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository; however, regarding these limitations, Prahlad discloses [“By providing content indexing and local searching, the system may reduce the time and cost associated with data access or data search requests sent to remote cloud storage sites. By deduplicating locally, the system may reduce the amount of data transfer required over a wide area network between the secondary storage computing devices 165 and the cloud storage sites 115A-N, and may reduce the cost associated with data uploads to and data storage on cloud storage sites” (par. 0051) “the system may perform deduplication upon the data, by removing duplicate instances of files, data objects, blocks, sub-objects, and other information, and storing deduplicated data (or "dehydrated data") in secondary cloud storage, typically in an archive file format” (par. 0137; figs. 3B-4 and related text)].  
Grosman and Prahlad are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Grosman to have the cluster include while scanning the data items, identifying duplicate data items; deduplicating and repackaging each of the duplicate data items into respective deduplicated data units; and storing the deduplicated data units to a secondary data repository as taught by Prahlad since doing so would provide the benefits of [“reduce the cost associated with data uploads to and data storage on cloud storage sites” (par. 0051)].
Therefore, it would have been obvious to combine Grosman and Prahlad for the benefit of creating a storage system/method to obtain the invention as specified in claim 5.
As per claim 7. The method of claim 5, wherein storing the deduplicated data units comprises: storing a data version of the set of data items, the method further comprising: compiling the deduplicated data units into the data version of the data items [Prahlad teaches “under the deduplication processes described previously, even if the two identical email objects were ingested by an object server node 2208 at different times (e.g., a month apart), when a second copy eventually reaches a secondary storage computing device 165, it still might not result in a second instance being created. This result occurs because during the deduplication process, a deduplication module 299 on a secondary storage computing device 165 might detect an instance of the object in a deduplication database 297. However, the system may alternatively determine that the first version, while identical, is too old and could have been stored on storage medium that may be degrading, and thus the system may store the second version it receives years later” (par. 0330)].
As per claim 8. The method of claim 1, wherein the plurality of partition groups include deduplicated data items [The rationale in the rejection of claim 5 is herein incorporated. Prahlad teaches storing deduplication data. It would have been obvious to modify the partition groups of Grosman to deduplicate since doing so would save storage space].  
As per claim 16. The apparatus of claim 12, wherein the instructions are further executable by the processor to cause the apparatus to: identify one or more duplicate data items of the set of data items; deduplicate the one or more duplicate data items; repackage the one or more duplicate data items into respective deduplicated data units; and store the deduplicated data units to a secondary data repository [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 18. The apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: store a data version of the set of data items; and compile the deduplicated data units into the data version of the data items [The rationale in the rejection of claim 7 is herein incorporated].  
As per claim 19. The apparatus of claim 12, wherein the plurality of partition groups include deduplicated data items [The rationale in the rejection of claim 8 is herein incorporated].  

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grosman et al. (US 2007/0162506) in view of Prahlad et al. (US 2010/0332456) as applied in the rejection of claims 5 and 16 above, and further in view of Sutton et al. (US 2003/0105716).  
As per claim 6. The combination of Grosman and Prahlad teaches The method of claim 5, but does not expressly disclose further comprising: determining a degree of duplicates of the set of data items; and comparing the degree of duplicates to a threshold level of consistency, wherein the deduplication is performed responsive to the degree of duplicates being greater than the threshold level of consistency; however, regarding these limitations, [Sutton discloses “Each time the digital signature is found in the stored digital signatures, the counter is incremented (corresponding to a degree of duplicates) (step 340). Generally, the receiving system 130 replaces the digital file with a location identifier after the signature is found in received files a storage threshold number of times (corresponding to the claimed level of consistency) (steps 350-360). In addition, the location identifier generally is stored when the counter is below the storage threshold (steps 350 and 345). For example, when the counter reaches the storage threshold (step 350), the digital file may be replaced with a location identifier to avoid duplication (step 360). However, before the storage threshold is reached (step 350), the location identifier may be stored (step 345) along with the digital file (step 355).” (par. 0050)].  
Grosman, Prahlad and Sutton are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Grosman, Prahlad to include determining a degree of duplicates of the data items in the cluster; and comparing the degree of duplicates to a predetermined level of consistency, wherein the deduplication is performed responsive to determining the degree of duplicates is greater than the predetermined level of consistency, as taught by Sutton since doing so would provide the benefits of [faster storage operations as deduplication is not done each time a duplicate is found].
Therefore, it would have been obvious to combine Grosman and Prahlad with Sutton for the benefit of creating a storage system/method to obtain the invention as specified in claim 6.
As per claim 17. The apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: determine a degree of duplicates of the set of data items; and compare the degree of duplicates to a threshold level of consistency, wherein the deduplication is performed responsive to the degree of duplicates being greater than the threshold level of consistency [The rationale in the rejection of claim 6 is herein incorporated].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grosman et al. (US 2007/0162506) in view of Xu et al. (US 2016/0055225).
As per claim 9. Grosman teaches The method of claim 1, but does not expressly disclose wherein the data items are stored in a not only structured query language (NoSQL) data store; however, [Xu teaches “NoSQL data stores” (par. 0178)]. 
Grosman and Xu are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Grosman to include NoSQL data stores as taught by Xu since doing so would at least provide flexibility of design. 
Therefore, it would have been obvious to combine Grosman and  Xu for the benefit of creating a storage system/method to obtain the invention as specified in claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grosman et al. (US 2007/0162506) in view of Mallipeddi et al. (US 2014/0149590).
As per claim 11. The method of claim 1, further comprising: storing the partition group index; [Grossman teaches “the database system includes at least one multidimensional clustering (MDC) table” (claim 4, par. 0002)] identifying the data items included in the plurality of partition groups in accordance with the partition group index; and [Grosman teaches  “creating an MDC table… with a key corresponding to the partitions” (par. 0028) where MDC table is depicted in (FIGS. 5A-5B and related text) “The system 130 includes two nodes, Node 0 and Node 1 in ownership row 132, and six partitions, X=0, X=1, X=2, X=3, X=4, and X=5 in row 134. The extents 136 are for each of the partitions. Each extent preferably has a size of thirty-two or fifty-four megabytes. The MDC table is preferably indexed based upon the partitions, X=0-5. In the embodiment shown, each of the partitions shown in row 134 includes the same number of extents. However, in another embodiment, the partitions may have a different number of extents. As can be seen in rows 132 and 134, even numbered partitions X=0, X=2, and X=4 reside on Node 0 while odd numbered partitions X=1, X=3, and X=5 reside on Node 1.” (par. 0036)]
instantiating a second cluster of nodes using the second plurality of nodes based at least in part on the partition group index [Grosman teaches instantiating a node with data from at least one of the partition groups as “FIG. 5B depicts the system 130' after the addition of a new node and redistribution using the method 100 in accordance with the present invention. Thus, a new node, Node 2, has been added to preexisting nodes Node 0 and Node 1. Using steps 102 and 104, the partitions X=4 and X=5 have been selected and moved to the new Node 2.” (par. 0037)] but does not expressly disclose the new node being part of a second plurality of nodes of a second cluster.  
 Grosman does not expressly disclose instantiating a second cluster of nodes using the second plurality of nodes; however, regarding these limitations, Mallipeddi teaches [“For example, if the nodes of the computing cluster are overburdened or underutilized, different numbers of nodes or different types of nodes may be added or removed to increase the efficiency of the computing cluster. The user may wish to make these changes and scale the computer cluster to the appropriately efficient configuration.” (par. 0014) “A change in the nodes of the current cluster 112 based on the detected event is determined (e.g., underutilization of resources may indicate removing nodes, a cluster scaling request may indicate a change to one or more different types of nodes). As illustrated at 120, a new cluster 114 is created. The new cluster 114 may be created according to the determined change, such as to remove or add a number of nodes.” (par. 0020) “For example, if the current cluster operates two nodes, then the cluster scale request may indicate a change to operate five nodes. In response to receiving the cluster scaling request, the control interface may create a new cluster that has the number and/or type of nodes indicated in the request message.” (par. 0017) “The cluster data stored in current cluster 112 is copied, as indicated at 116, from current cluster 112 to new cluster 114. Various methods and techniques for performing the copy are discussed below with regard to FIGS. 5 to 6C. In some embodiments, for example, cluster data at storage locations, such as data slices, in current cluster 112, is assigned according to an assignment schema, which may ensure even distribution of the copying workload among the nodes in the old and the new cluster, and sent to the nodes of new cluster 114. While the copy operation is being performed, current cluster 112 may still perform read access requests.” (Par. 0021) “As illustrated in FIG. 2, these clusters may include different numbers of nodes, such as the three nodes illustrated in cluster 214, the five nodes illustrated in cluster 224, and the two nodes illustrated in cluster 234.” (par. 0026)” A copy of the cluster data from the current cluster to the nodes in the new cluster may be initiated, as indicated at 530. A cluster control interface, such as the network-based cluster hosting service manager 302 discussed above with regard to FIG. 3, may initiate the copy of cluster data by directing one of the nodes of the new cluster, such as a leader node, to begin performing copy operations to retrieve sets of data from the current cluster.” (par. 0044)].
Grosman and Mallipeddi are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Grosman to include instantiating a second cluster using the second plurality of nodes as taught by Mallipeddi since doing so would provide the benefits of [increased efficiency (par. 0014)]; where, when modifying Grosman to instantiate a second cluster using the first plurality of nodes as taught by Mallipeddi, the nodes of the second cluster would be instantiated using the partition data part of a first cluster as taught by Grosman.
Therefore, it would have been obvious to combine Grosman and Mallipeddi for the benefit of creating a storage system/method to obtain the invention as specified in claim 11.

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



October 24, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135